 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
       ROBERT WALTERS, an individual, and
10     TERRY THORP, an individual,
11                                                        Case No. C19-0191RSL
                              Plaintiffs,
12
                         v.                               ORDER GRANTING DEFENDANT’S
13                                                        MOTION TO DISMISS
14     SUPERIOR TANK LINES NORTHWEST
15
       DIVISION, LLC, a foreign limited liability
       company,
16
17                            Defendant.

18          This matter comes before the Court on defendant’s “Motion to Dismiss.” Dkt. #7. For the
19 following reasons, defendant’s motion is GRANTED.
20
                                              INTRODUCTION
21
            Plaintiffs Robert Walters and Terry Thorp were employed as truck drivers by defendant
22
     Superior Tank Lines prior to their terminations in 2018. Dkt. #1-2 at ¶¶ 2.1–2.2. Plaintiffs allege
23
     that defendant wrongfully terminated them in retaliation for questioning defendant’s paid time
24
25
     off policies. Id. at ¶ 3.3. Plaintiffs also claim that they are entitled to safety bonuses per

26 defendant’s bonus program policy. Id. at ¶ 3.6. Plaintiffs were terminated before the payout date
27 and never received the bonuses. Id. at ¶ 2.11. Plaintiffs allege that these bonuses are “wages”
28 under Washington law, and defendant willfully withheld them in violation of RCW 49.52.050.

     ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS - 1
 1 Id. at ¶ 3.9; Dkt. #11 at 4–5. Defendant seeks dismissal only of the willful withholding of wages
 2 claim pursuant to Fed. R. Civ. P. 12(b)(6). Dkt. #7.
 3
                                                DISCUSSION
 4
            In the context of a motion to dismiss, the Court’s review is generally limited to the
 5
 6
     contents of the complaint. Campanelli v. Bockrath, 100 F.3d 1476, 1479 (9th Cir. 1996).

 7 Nevertheless, Ninth Circuit authority allows the Court to consider documents referenced
 8 extensively in the complaint, matters of public record, and documents whose contents are
 9 alleged in the complaint and whose authenticity is not challenged. Northstar Fin. Advisors Inc.
10 v. Schwab Invs., 779 F.3d 1036, 1042–43 (9th Cir. 2015). Because the Quarterly Bonus
11 Program agreement forms the basis of plaintiffs’ claim for willful withholding of wages, it has
                                                   1
12 been considered in ruling on defendant’s motion. Dkt. #8-1. After reviewing the complaint, the
13 motions, and this document, the Court finds as follows:
14          A district court must dismiss a claim if it “fail[s] to state a claim upon which relief can be
15 granted.” Fed. R. Civ. P. 12(b)(6). The question for the Court on a motion to dismiss is whether
16 the facts alleged in the complaint sufficiently state a “plausible” ground for relief. Bell Atl.
17 Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff
18 pleads factual content that allows the court to draw the reasonable inference that the defendant is
19 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court
20 presumes all well-pleaded allegations to be true and draws all reasonable inferences in favor of
21 the non-moving party. In re Fitness Holdings Int’l, Inc., 714 F.3d 1141, 1144–45 (9th Cir.
22 2013). Nevertheless, “[t]hreadbare recitals of the elements of a cause of action, supported by
23 mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The facts must allow the
24 Court “to infer more than the mere possibility of misconduct.” Id. at 679. Dismissal is
25
26
27
          1
            The Court has not considered the Declaration of Kacey Fallert (Dkt. #8) as it does not fall
28 within one of the categories listed and is not integral to plaintiffs’ Complaint.

     ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS - 2
 1 appropriate if plaintiffs’ Complaint fails to state a cognizable legal theory or fails to provide
 2 sufficient facts to support a claim. Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015).
 3          A. Safety Bonuses as Wages
 4          The threshold question before the Court is whether the safety bonuses at issue are wages
 5 within the meaning of RCW 49.52.050. In making this determination, this Court looks to the
 6 definition of a wage under RCW 49.46. Kalmanovitz v. Standen, No. 14-CV-1224-RSL, 2015
 7 WL 9273611, at *4 (W.D. Wash. Dec. 21, 2015). That statute defines “wage” as “compensation
 8 due to an employee as a result of employment.” RCW 49.46.010(7). Generally, payments that
 9
     are related to employment and are not discretionary will qualify as wages. See LaCoursiere v.
10
     CamWest Dev., Inc., 181 Wn.2d 723, 742–44 (2014) (concluding that payments that are due and
11
     owing to an employee “by reason of employment” are wages and distinguishing that from a
12
     merely discretionary bonus).
13
            Here, defendant’s Quarterly Bonus Program expressly made payment of the safety
14
     bonuses mandatory upon the meeting of certain criteria. Dkt. #8-1 at 2. As plaintiffs indicate, the
15
     agreement states that defendant “will” pay the bonus to drivers meeting the requirements and
16
     lays out the amount and conditions precedent to receiving the bonus. Id.; Dkt. #11 at 5. Safe
17
     driving bonuses are clearly related to employment as a driver. See Kalmanovitz, 2015 WL
18
     9273611, at *5 (stating that “by reason of employment” does not require a payment to be “tied
19
     to the number of hours worked or the results obtained”). However, the express terms of the
20
     bonus agreement indicate that employees “must be employed at the time of pay out to receive
21
     any part or portion of [the] Bonus.” Dkt. #8-1 at 2. Accordingly, plaintiffs did not earn the
22
     bonuses because they did not fully satisfy the conditions precedent to doing so. See Hvidtfeldt v.
23
     Sitrion Sys. Americas, Inc., 190 Wn. App. 1031 (2015) (finding that plaintiffs were not entitled
24
25
     to bonuses by looking to the express terms of the agreement requiring employment at time of

26 pay out).
27
28

     ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS - 3
 1          B. Willful Withholding of Wages Claim
 2          Even if the unpaid bonuses could be considered earned wages, plaintiffs’ claim fails on
 3 another ground. Plaintiffs allege that, despite their terminations, they were entitled to receive the
 4 safety bonuses for their final pay periods. Dkt. #1-2 at 3. Plaintiffs claim that defendant
 5 wrongfully and willfully withheld those bonuses in violation of RCW 49.52.050. Under
 6 Washington law, employers must not “[w]illfully and with intent to deprive [an] employee of
 7 any part of his or her wages . . . pay any employee a lower wage than the wage such employer is
 8 obligated to pay such employee by any statute, ordinance, or contract.” RCW 49.52.050. Failure
 9
     to pay is “willful when it is the result of a knowing and intentional action and not the result of a
10
     bona fide dispute.” Garrison v. Merch. & Gould, P.C., No. 09-CV-1728-JPD, 2011 WL 887749,
11
     at *10 (W.D. Wash. Mar. 10, 2011) (quoting Lillig v. Becton–Dickinson, 105 Wash.2d 653,
12
     659, 717 P.2d 1371 (1986)).
13
            Here, plaintiffs do not assert any facts to establish willfulness. Plaintiffs rely on
14
     insufficient, conclusory allegations to establish their wages claim. Plaintiffs claim that “STL
15
     knowingly refused to pay Plaintiffs their safety bonuses for their final pay periods.” Dkt. #1-2 at
16
     ¶ 3.7. Plaintiffs also assert that they “did not authorize STL to withhold their safety bonuses”
17
     and, therefore, defendant willfully withheld wages that caused plaintiffs’ alleged damages. Id. at
18
     ¶¶ 3.8–3.9. These assertions are merely formulaic recitations of the elements of a willful
19
     withholding of wages claim. Without any specific factual allegations in support of these
20
     assertions, plaintiffs have not established plausibility.
21
            C. Leave to Amend
22
            Dismissal without leave to amend is improper unless it is “clear” that “the complaint
23
     could not be saved by any amendment.” Harris v. Amgen, Inc., 573 F.3d 728, 736 (9th Cir.
24
25
     2009). In their Response to defendant’s Motion to Dismiss, plaintiffs allege that their

26 termination was motivated in part by defendant’s desire to avoid paying their safety bonuses.
27 Dkt. #11 at 3. Plaintiffs raised these allegations for the first time in their Response and,
28 therefore, they may only be considered by the Court to determine whether to grant leave to

     ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS - 4
 1 amend. See Orion Tire Corp. v. Goodyear Tire & Rubber Co., 268 F.3d 1133, 1137–38 (9th Cir.
 2 2001).
 3          As asserted in their Complaint, plaintiffs have not presented any facts concerning
 4 defendant’s motive for termination. See Kubik v. Intrexon, Inc., No. C11-0972 JCC, 2011 WL
 5 13232587, at *2 (W.D. Wash. Sept. 22, 2011) (dismissing failure to pay wages claim with leave
 6 to amend where plaintiff alleged he was wrongfully discharged to avoid paying incentive
 7 compensation but did not “present[] a single fact to support” that account). Without more, the
 8 allegations cannot survive a motion to dismiss. Nonetheless, it is not entirely clear that the claim
 9
     cannot be saved by amendment. See Kubik, 2011 WL 13232587, at *2; Neisendorf v. Levi
10
     Strauss & Co., 143 Cal. App. 4th 509, 524 (2006) (holding that plaintiff was not entitled to a
11
     bonus when plaintiff was fired before pay out but declining to opine on whether the result would
12
     be the same if plaintiff was wrongfully discharged or terminated in bad faith). If plaintiffs
13
     believe they can, consistent with their Rule 11 obligations, amend the complaint to remedy the
14
     pleading and legal deficiencies identified above, they may file a motion to amend and attach a
15
     proposed pleading for the Court’s consideration.
16
17                                            CONCLUSION

18          For the foregoing reasons, defendant’s motion to dismiss is GRANTED. Plaintiff may
19 file a motion to amend his complaint, consistent with LCR 15, within fourteen days of this
20 order.
21
22          Dated this 30th day of April, 2019.
23
24                                                     A
                                                       Robert S. Lasnik
25
                                                       United States District Judge
26
27
28

     ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS - 5
